Wilde, J.
This appears to the court to be a very clear case. The petitioner prays to be allowed to defend this and two other actions in which he is not a party, on the ground that the claims of the plaintiffs are fraudulent; that the sums demanded are not justly due ; and that, at the time when the several attachments in said suits were made, the property attached, being personal property, was under a mortgage and pledge to the petitioner, and in his possession, as security, for more than its full value.
On the facts averred, the petitioner’s counsel contends, that he has a right, by the Rev. Sts. c. 90, § 83, to dispute the validity of said attachments. That section provides, that “ when any person shall claim any title or interest, by force of a subsequent attachment, or purchase, or mortgage, or in any other manner, in any estate, real or personal, that is attached in a suit between other persons, such claimant may be allowed to dispute the validity and effect of the prior attachment, on the ground that the sum demanded in the first suit was not justly due, or that it was not payable when the action was commenced.” It seems very clear that no person can be allowed to dissolve an attachment under this section, unless he has some title or interest, “ by force of a subsequent attachment, purchase or mortgage, or in any other manner; ” for such are the express words of the statute. It was argued for the petitioner, that the words “ in any other manner ” are not controlled by the previous word, “ subsequent,” and the following words, “ prior attachment.” But there appears no reason for such a construction. The object of this evidently was, to enable a party to prevent his title from being intercepted by a fraudulent attachment—which, if not fraudulent would defeat his title—and to give him a summary remedy to defeat the fraudulent attempt; or in case of a suit com*72menced by mistake, to recover a debt before it is payable. But a party who has a prior title cannot be defeated by subsequent attachment of the property as the property of the party from whom he had derived his title. The words “ any other manner ” were intended to protect a title to property acquired otherwise than by attachment, purchase, or mortgage; for instance, by pledge or other lien; or where real estate descends to an heir, or personal estate goes to an executor. But in all cases, the petitioner’s title must be derived to him subsequently to the attachment sought to be dissolved; for a subsequent attachment cannot prejudice a previous valid claim.
It was also argued that the petitioner’s title may be legal and just as against the debtor, but fraudulent against creditors. This argument is directly in opposition to the allegations contained in the petition, made under oath. The petitioner states that his estate is legal in every respect, and that the debt is justly due. But if it were otherwise, it is clear that he would not be allowed to dispute the claim of another party equally fraudulent. The rule of law is, that a party, coming into court to enforce a claim, must come with clean hands. It was so decided in Alexander v. Gould, 1 Mass. 165, and it is founded on a just principle of public policy. This, however, is not the present case. The petitioner expressly denies any fraud or illegality whatever. We are, therefore, clearly of opinion, that this petition cannot be allowed. The only mode provided, whereby the petitioner could have dissolved the attachment, was under the Rev. Sts. c. 90, §§ 78, 79. He might have demanded of the officer the debt secured to him by the mortgage, and if the same had not been paid or tendered to him within twenty four hours thereafter, the attachment would have been dissolved, and the officer would have been obligated to restore the property to him, and the attaching creditor would have been liable to him for any damages he might have sustained by the attachment.
Exceptions sustained, and petition dismissed.